                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 REGINA TATE,                                         )
                                                      )
                       Plaintiff,                     )
                                                      )
 v.                                                   )       No. 1:19-CV-00127-JRG-CHS
                                                      )
 HAMILTON COUNTY ELECTION                             )
 COMMISSION,                                          )
                                                      )
                       Defendant.                     )

                                             ORDER

       This matter is before the Court on United States Magistrate Judge Christopher H. Steger’s

Report and Recommendation [Doc. 12], in which Judge Steger recommends the Court allow

Plaintiff to proceed with this case and grant Plaintiff’s application to proceed in forma pauperis

[Doc. 1]. The Court has received no objections to the report and recommendation, and the deadline

for the filing of objections has now lapsed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       Having carefully reviewed the record, the Court agrees with Judge Steger’s

recommendation. The Court therefore ACCEPTS IN WHOLE the report and recommendation

under 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b). For the reasons in the

report and recommendation, which the Court adopts and incorporates into this Order, it is hereby

ORDERED that Plaintiff’s application to proceed in forma pauperis [Doc. 1] is GRANTED.

       The Clerk of Court is DIRECTED to mail to Plaintiff a service packet (a blank summons

and USM 285 form) for the named Defendant. Plaintiff is ORDERED to complete the service

packet and return it to the Clerk’s Office within twenty days of her receipt of this Order. The

Clerk of Court will then sign and seal the summons and forward it to the United States Marshals
Service for service of process. Plaintiff’s failure to timely complete and return the service packet

will result in the dismissal of this case without further notice.

       So ordered.

       ENTER:


                                                       s/J. RONNIE GREER
                                                  UNITED STATES DISTRICT JUDGE




                                                   2
